Illinois Official Reports                          Digitally signed by
                                                                                 Reporter of Decisions
                                                                                 Reason: I attest to the
                                                                                 accuracy and integrity of
                                                                                 this document
                                      Appellate Court                            Date: 2016.01.26 14:10:44
                                                                                 -06'00'




                 Chang Hyun Moon v. Kang Jun Liu, 2015 IL App (1st) 143606



Appellate Court          CHANG HYUN MOON, Plaintiff-Appellant, v. KANG JUN LIU,
Caption                  DU SAE YI, KYUNG JA KIM, KYUNG JA PARK, SOON KYU
                         CHOI, KI SOOK LIU, ME HO LEE, AHN OK CHOI, IN WON JIN,
                         JUNG RYE PARK, IL KOOK CHUNG, CHIK JA LEE, OK SIK
                         SEO, EUI NAM PARK, CHUN HYO PARK, SA SOON CHUNG,
                         MIN KOO LEE, YONG WOON SEO, SOON GIL PARK and SAE
                         JUNG KIM, Defendants-Appellees.


District & No.           First District, Fourth Division
                         Docket No. 1-14-3606


Filed                    October 29, 2015


Decision Under           Appeal from the Circuit Court of Cook County, No. 14-L-005343; the
Review                   Hon. John P. Callahan, Judge, presiding.



Judgment                 Affirmed.



Counsel on               James B. Koch and Michelle M. LaGrotta, both of Gardiner Koch
Appeal                   Weisberg & Wrona, of Chicago, for appellant.

                         W. Dan Lee, of Lee Law Offices, Ltd., of Los Angeles, California, for
                         appellees.



Panel                    PRESIDING JUSTICE McBRIDE delivered the judgment of the
                         court, with opinion.
                         Justices Howse and Cobbs concurred in the judgment and opinion.
                                              OPINION

¶1       Plaintiff, Chang Hyun Moon, brought an action against defendants, Kang Jun Liu et al.,
     alleging causes of action for defamation per quod, false light invasion of privacy, and
     intentional infliction of emotional distress. The circuit court granted defendants’ motion to
     dismiss pursuant to section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615
     (West 2010)) and dismissed plaintiff’s first amended complaint with prejudice. Plaintiff
     appeals.
¶2       The record shows that on May 19, 2014, plaintiff filed a three count verified complaint
     against defendants, followed by a first amended complaint filed on August 13, 2015, alleging
     that defendants, members of the Lakeview Korean Presbyterian Church in Niles, Illinois, had
     committed defamation per quod, false light invasion of privacy, and intentional infliction of
     emotional distress against him when they signed a May 19, 2013, memorandum entitled
     “Reprimand of Deacon Moon” and published it to “multiple third parties” both within and
     outside of the church.
¶3       A copy of the petition, which was originally written in the Korean language, was attached
     to the complaint, as well as an English translation of that document. The petition alleged that
     plaintiff did “not know his duty and continue[d] to agitate the Church.” It requested that
     plaintiff be “penalize[d] *** in order to help the Church recover from the disorder and
     agitation [plaintiff] originally created.” The petition then listed a number of alleged instances
     of misconduct, including, among other things, that plaintiff engaged in “slander” regarding the
     church leaders, encouraged “backbiting” of them, and avoided worship time by hiding in the
     cafeteria or smoking by the back door. The petition further alleged that plaintiff promoted a
     “split in the church” and interfered with the process of electing elders. It also indicated that he
     had threatened to report the details of church members’ offerings to the Internal Revenues
     Service (IRS) and that he had sent a subpoena to a bank requesting all of the church’s financial
     documents.
¶4       Out of these several alleged acts of misconduct, plaintiff’s complaint only specifically
     objected to one: that he verbally threatened to report the details of church members’ offerings
     to the IRS. Plaintiff averred that this statement was false, and that he “never threatened to
     report the details of church members’ offerings to the IRS.” He alleged that this defamatory
     statement “harmed [plaintiff’s] reputation within the greater Chicago area Korean community
     by lowering other’s perceptions of him and deterring them from associating with him.” He
     explained that,
              “there are many legal and illegal immigrants *** in the greater Chicago Korean
              community [who] understand that they are generally to avoid unnecessary involvement
              with the federal government. The false statement, however, suggests that [plaintiff] is
              willing to report greater Chicago area Korean community members he associates with
              to federal authorities for perceived misconduct.”
¶5       Plaintiff maintained that the statement harmed him and his children, because the “Korean
     culture of ‘honor’ dictates that the consequences of offenses to the father’s honor are also
     suffered by subsequent familial generations,” meaning that “because [plaintiff] is now
     perceived as acting dishonorably, his children will also be presumed dishonorable.” He further
     maintained that the statement caused his wife to file a petition for dissolution of marriage
     against him, and as a result, he was forced to “incur attorney’s fees and the costs associated

                                                  -2-
       with participating in the divorce proceeding.” He attached a copy of the petition for dissolution
       of marriage filed by his wife, Oie Za Moon, in which she stated that plaintiff:
               “had issues with the church. Many members of the church appealed to a higher level of
               the church complaining of [plaintiff’s] behavior. Further, the Pastor said [plaintiff]
               made false statements to a higher level of the church. Some elders also accused
               [plaintiff] of seeking to borrow money from them. [Plaintiff] denied this but Petitioner,
               OIE ZA MOON, lost trust and respect for her husband and vice versa causing
               irreconcilable differences.”
¶6         On August 19, 2014, defendants filed a motion to dismiss plaintiff’s first amended
       complaint pursuant to section 2-615 of the Code, arguing, among other things, that plaintiff’s
       legal fees in his divorce did not constitute special damages for purposes of defamation
       per quod, that he could not prove the actual malice element to establish a claim of false light
       invasion of privacy, and that he could not show that his wife’s filing for divorce was
       proximately caused by the defendants’ conduct to establish his claim for intentional infliction
       of emotional distress.
¶7         On October 27, 2014, the court entered a written order granting defendants’ motion to
       dismiss pursuant to section 2-615 of the Code. In that order, the court concluded that plaintiff’s
       “allegations of defamation per quod are fatally flawed, because he suffered no special damages
       as a result of the allegedly defamatory publication.” The court rejected plaintiff’s claim that the
       divorce action was caused by defendants’ allegedly defamatory statement, reasoning that
       plaintiff had indicated that his wife heard about the petition from members of a different
       church, but “[i]f the couple was living together at the time of publication, Plaintiff’s wife
       would have learned about the petition in the church where Plaintiff was a deacon.” The court
       concluded that the alleged damages were not proximately caused by the publication and that
       plaintiff was “attempting to recover his unrelated divorce expenses by alleging defamation
       against 20 congregants from his church.”
¶8         Regarding plaintiff’s claim for false light invasion of privacy, the court found that plaintiff
       could “never satisfy the second element”: that the false light would be highly offensive to a
       reasonable person. The court observed that plaintiff “has pled facts showing that the false light
       is offensive to members of the Korean community with strong ties to the Korean Presbyterian
       Church. However, the false light must be highly offensive to a reasonable person. There is no
       special standard that applies to ethnic minorities with devout religious practices.”
¶9         Finally, the court concluded that plaintiff’s action for intentional infliction of emotional
       distress also failed, because the “publication of a petition to the church hierarchy is not extreme
       and outrageous conduct,” and “[p]laintiff has not pled facts to support allegations of severe
       emotional distress.” The court dismissed plaintiff’s amended complaint with prejudice, and
       plaintiff appealed.
¶ 10       In this court, plaintiff maintains that the court erred in dismissing his amended complaint
       with prejudice, because he “adequately pled” his three causes of action, and the court failed to
       construe the allegations of his complaint in the light most favorable to him.
¶ 11       A section 2-615 motion to dismiss tests the legal sufficiency of a complaint, i.e., whether
       the allegations of the complaint, when construed in the light most favorable to the plaintiff,
       state sufficient facts to establish a cause of action upon which relief may be granted. Green v.
       Rogers, 234 Ill. 2d 478, 491 (2009). When ruling on a section 2-615 motion to dismiss, the
       court must accept as true all well-pled facts in the complaint and reasonable inferences drawn

                                                    -3-
       therefrom. Bryson v. News America Publications, Inc., 174 Ill. 2d 77, 86 (1996). We do not,
       however, take mere conclusions of law or fact contained within the challenged pleading as true
       unless they are supported by specific factual allegations. Ziemba v. Mierzwa, 142 Ill. 2d 42, 47
       (1991). When reviewing an order granting a motion to dismiss pursuant to section 2-615, this
       court applies de novo review (Hopewell v. Vitullo, 299 Ill. App. 3d 513, 516 (1998)), and we
       may affirm the trial court’s dismissal for any reason supported by the record, regardless of the
       trial court’s reasoning (Lieberman v. Budz, 356 Ill. App. 3d 932, 937 (2005)).
¶ 12        We first turn to defendant’s argument that the court erred in dismissing his claim for
       defamation per quod. A statement is considered defamatory “if it tends to cause such harm to
       the reputation of another that it lowers that person in the eyes of the community or deters third
       persons from associating with him.” Kolegas v. Heftel Broadcasting Corp., 154 Ill. 2d 1, 10
       (1992) (citing Restatement (Second) of Torts § 559 (1977)). Statements may be considered
       defamatory per se or per quod. Id. Statements are defamatory per se when the defamatory
       character of the statement is apparent on its face, that is, the statement is so obviously harmful
       to the plaintiff that damages may be presumed. Id. In Illinois, courts have recognized four
       categories of statements that are considered defamatory per se: (1) words that impute
       commission of a crime; (2) words that impute infection with a loathsome communicable
       disease; (3) words that impute an inability to perform or want of integrity in the discharge of
       duties of office or employment; and (4) words that prejudice a party, or impute a lack of ability,
       in his or her trade, profession or business. Id.
¶ 13        Here, the allegedly defamatory statement at issue is the allegation in defendants’
       memorandum that plaintiff had been “threatening verbally to report the details of church
       member’s [sic] offerings to the IRS.” Plaintiff acknowledges that this statement does not fit
       within the categories of defamatory per se statements and instead contends that it qualifies as
       defamation per quod, which applies in situations where the defamatory character of the
       statement is not apparent on its face but extrinsic facts explain its injurious meaning. Id.
       Specifically, plaintiff points to the following “extrinsic facts” alleged in his first amended
       complaint: “that the Korean culture is one of honor; that the Korean community in the Greater
       Chicago area generally avoids any unnecessary involvement with the federal government
       because many in the community are undocumented; that reporting to the IRS or otherwise
       having unnecessary involvement with the federal government is considered dishonorable; that
       [plaintiff’s] dishonor would also be suffered on [sic] his children; that others will view
       [plaintiff] as cooperative with the federal government and avoid him; and that [plaintiff’s] wife
       lost trust and respect for him.” He alleges that these facts, “when viewed in the light most
       favorable to [plaintiff], are sufficient to establish the injurious meaning.”
¶ 14        Even if we were to accept plaintiff’s contention that these “facts” could establish the
       injurious nature of the defendants’ statement, we conclude that plaintiff’s defamation per quod
       claim must fail. While damages are presumed in cases of defamation per se, a plaintiff
       pursuing a claim of defamation per quod must allege that he suffered special damages, or
       “actual damage of a pecuniary nature,” as a result of the defamatory statement. Bryson, 174 Ill.
2d at 87-88.
¶ 15        Here, plaintiff contends that he showed the required special damages, where his wife
       “specifically referenced defendants’ defamatory memorandum” in her divorce petition as a
       reason for her divorce, and he “incurred attorneys’ fees and costs stemming from the divorce.”
       We disagree.

                                                   -4-
¶ 16       In the petition for dissolution of marriage, plaintiff’s wife generally referenced the fact that
       plaintiff had “issues with the church” and that members of the church had “complain[ed] of
       [plaintiff’s] behavior.” She specifically stated that she heard that plaintiff made “false
       statements to a higher level of the church” and that he had been “accused *** of seeking to
       borrow money” from the elders. However, nowhere in her petition did she specifically
       reference the defendants’ memorandum, or the allegedly defamatory statement here: that
       plaintiff threatened to report members’ offerings to the IRS. It is clear that plaintiff and the
       church had a variety of issues as the memorandum listed a number of alleged acts of
       misconduct, only one of which plaintiff has now challenged as defamatory. Without any facts
       which would support a finding that plaintiff’s wife’s filing was caused specifically by the
       allegedly defamatory statement at issue here, we can find no causal connection between the
       statement and plaintiff’s purported special damages. In other words, there is nothing in the
       record which would allow a trier of fact to infer that plaintiff’s wife filed for divorce because
       defendants’ claimed that plaintiff threatened to turn in church members to the IRS, rather than
       any of plaintiff’s other “issues” with the church or alleged misconduct. See Maag v. Illinois
       Coalition for Jobs, Growth & Prosperity, 368 Ill. App. 3d 844, 853 (2006) (affirming the
       dismissal of the plaintiff judge’s defamation per quod claim under section 2-615 of the Code,
       where the allegations that the defendants’ negative campaign flyer caused him to lose a
       retention election, thereby losing the related salary and benefits, was “ ‘far too speculative and
       uncertain to entertain’ as special damages” (quoting Aycock v. Padgett, 516 S.E.2d 907, 910
       (N.C. Ct. App. 1999))). As such, we conclude that plaintiff failed to state a claim for
       defamation per quod, and the dismissal of his claim was proper.
¶ 17       We next consider plaintiff’s false light invasion of privacy claims. To sustain a cause of
       action for false light invasion of privacy, a plaintiff must allege that: (1) he was placed in a
       false light before the public as a result of the defendant’s actions; (2) the false light would be
       highly offensive to a reasonable person; and (3) the defendant acted with actual malice.
       Kurczaba v. Pollock, 318 Ill. App. 3d 686, 696 (2000). Additionally, if a false light invasion of
       privacy claim is based on statements that are not defamatory per se, a plaintiff must allege that
       he suffered special damages. Schaffer v. Zekman, 196 Ill. App. 3d 727, 736 (1990).
¶ 18       Plaintiff’s false light invasion of privacy claim is premised on the same allegedly false
       statement which formed the basis of his defamation claim–a statement which plaintiff
       acknowledges does not constitute defamation per se. Because we previously held that
       plaintiff’s purported special damages were insufficient to support his defamation per quod
       count, we likewise conclude that they do not support a claim for false light invasion of privacy.
¶ 19       Moreover, we note that in plaintiff’s first amended complaint, he pleaded only that the
       statement would have been “highly offensive to a reasonable person in the greater Chicago
       area Korean community.” The circuit court dismissed this count, reasoning that it requires that
       the false light is highly offensive to a reasonable person, and “[t]here is no special standard
       that applies to ethnic minorities with devout religious practices.” We agree.
¶ 20       At best, plaintiff appears to allege that as a member of “the greater Chicago area Korean
       community,” he was hypersensitive to an accusation which would not otherwise offend a
       person who is not a part of that community. However, our supreme court has cautioned that
       false facts that offend a hypersensitive individual will not satisfy the reasonable person
       element of false light invasion of privacy. Lovgren v. Citizens First National Bank of
       Princeton, 126 Ill. 2d 411, 420 (1989). For a statement to be highly offensive, a defendant must

                                                    -5-
       have known that a plaintiff, as a reasonable person, would have been justified in the eyes of
       the community in feeling seriously offended and aggrieved by the publicity. Id.
¶ 21       In this respect, we find Bitsie v. Walston, 515 P.2d 659 (N.M. Ct. App. 1970), from the
       New Mexico Court of Appeals, instructive. In that case, the plaintiff, a Navajo child, brought
       an action for invasion of privacy through her father in relation to the use of her photograph in
       an article referencing cerebral palsy. Plaintiff claimed that the use of her picture in the news
       story was offensive based on traditional Navajo beliefs, because it “ ‘wished her harm’ ” and
       meant that she would “have bad luck later in life.” Id. at 662. The New Mexico Court of
       Appeals concluded that, while there was evidence that “the newspaper story was offensive to
       traditional Navajos,” the court could not “as a matter of law, equate an offense to persons
       holding such a belief with an offense to persons of ordinary sensibilities.” Id. The court then
       affirmed the directed verdict for the defendants on the plaintiff’s invasion of privacy claim.
¶ 22       Similarly, in this case, the facts pled by plaintiff relate only to why the defendants’
       allegedly false statement would be considered offensive within “the greater Chicago area
       Korean community.” Plaintiff, however, alleged no facts showing that the false light would
       have been offensive to a reasonable person, and, in the absence of any such facts, plaintiff’s
       false light invasion of privacy claim was properly dismissed.
¶ 23       Finally, we turn to plaintiff’s claim of intentional infliction of emotional distress. In order
       to state a cause of action for intentional infliction of emotional distress, a plaintiff must
       adequately allege that: (1) the defendant’s conduct was extreme and outrageous; (2) the
       defendant either intended to inflict severe emotional distress or knew that there was a high
       probability that its conduct would do so; and (3) the defendant’s conduct actually caused
       severe emotional distress. McGrath v. Fahey, 126 Ill. 2d 78, 86 (1988). If the complaint fails to
       make a sufficient showing of any one of the three elements, it fails as a matter of law.
¶ 24       Here, plaintiff makes bald assertions that defendants’ conduct was “extreme and
       outrageous” and that defendants “intended to inflict severe emotional distress or *** knew that
       there was a high probability that their conduct would do so.” Illinois is a fact pleading
       jurisdiction, and a pleading which merely paraphrases the elements of a cause of action in
       conclusory terms is not sufficient. Welsh v. Commonwealth Edison Co., 306 Ill. App. 3d 148,
       155 (1999) (citing Knox College v. Celotex Corp., 88 Ill. 2d 407, 423-27 (1981)). Moreover,
       because claims alleging intentional infliction of emotional distress can be easily made, this
       court has indicated that such claims must be “specific, and detailed beyond what is normally
       considered permissible in pleading a tort action.” McCaskill v. Barr, 92 Ill. App. 3d 157, 158
       (1980). Because plaintiff has not provided any facts which would support his claims, his
       assertions as to these two elements are mere conclusions, which are insufficient to preclude
       dismissal. Doe v. Calumet City, 161 Ill. 2d 375, 385 (1994) (“mere conclusions of law or fact
       unsupported by specific factual allegations in a complaint are disregarded on a motion to
       dismiss”), abrogated on other grounds by DeSmet v. County of Rock Island, 219 Ill. 2d 497,
       518 (2006).
¶ 25       Moreover, we do not find defendants’ conduct in signing a petition which included an
       allegation that plaintiff had threatened to report church members to the IRS to be extreme and
       outrageous. Whether conduct is extreme and outrageous is evaluated on an objective standard
       based on all of the facts and circumstances. McGrath, 126 Ill. 2d at 90. Liability does not
       extend to “mere insults, indignities, threats, annoyances, petty oppressions or trivialities”
       (Public Finance Corp. v. Davis, 66 Ill. 2d 85, 89-90 (1976)), and the infliction of such

                                                    -6-
       emotional distress as fright, horror, grief, shame, humiliation and worry is not sufficient to give
       rise to a cause of action (Adams v. Sussman & Hertzberg, Ltd., 292 Ill. App. 3d 30, 38 (1997)).
¶ 26       As our supreme court has explained, liability for intentional infliction of emotional distress
       only arises in circumstances where the defendant’s conduct is “ ‘so outrageous in character,
       and so extreme in degree, as to go beyond all possible bounds of decency.’ ” Public Finance
       Corp., 66 Ill. 2d at 90 (quoting Restatement (Second) of Torts § 46 cmt. d (1965)).
¶ 27       This element sets a high bar for the type of conduct which will create liability, and courts
       have found that conduct far more egregious than that which is alleged to have been committed
       by defendants’ in this case, to not be extreme and outrageous. See, e.g., Khan v. American
       Airlines, 266 Ill. App. 3d 726 (1994) (affirming dismissal of intentional infliction of emotional
       distress claim over the plaintiff’s allegations that defendants knowingly sold a stolen airline
       ticket to him, causing him to be arrested and charged with theft, despite being aware that he
       was en route to his father’s funeral), abrogated on other grounds by Velez v. Avis Rent A Car
       System, Inc., 308 Ill. App. 3d 923, 928 (1999); Public Finance Corp., 66 Ill. 2d at 94-95
       (affirming dismissal of the plaintiff’s complaint alleging that the defendant creditor called her
       and visited her home several times weekly over a seven-month period, called her at her
       daughter’s hospital bed, induced her to write a check by promising that it would not be
       processed, and then informed one of her acquaintances that she was writing bad checks);
       Tabora v. Gottlieb Memorial Hospital, 279 Ill. App. 3d 108, 120 (1996) (affirming dismissal
       over the plaintiff doctor’s allegations that the defendants engaged in a “ ‘five year campaign of
       harassment and intimidation’ ” by falsely claiming that he was incompetent, revoking his
       privileges, and constantly berating him in front of hospital staff); cf. McGrath, 126 Ill. 2d at
       91-93 (intentional infliction of emotional distress was sufficiently alleged where the complaint
       alleged that the defendants, officers and board members of major financial institutions,
       attempted to defraud the plaintiff, an unsavvy investor, out of millions of dollars of real estate);
       Pavilon v. Kaferly, 204 Ill. App. 3d 235, 245-46 (1990) (there was sufficient evidence to
       support a finding that the defendant employer intentionally inflicted emotional distress on the
       plaintiff employee, where he engaged in a cumulative pattern of pressuring his employee for
       dates, offered to pay for sexual favors, engaged in harassing behaviors after she was fired, and
       threatened to rape and kill her).
¶ 28       Because plaintiff in this case failed to provide any factual allegations which would allow a
       finding that defendants’ conduct was extreme and outrageous, or that they intended or knew
       that there was a high probability that their conduct would inflict severe emotional distress, we
       uphold the trial court’s conclusion that he failed to state a cause of action for intentional
       infliction of emotional distress.
¶ 29       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 30      Affirmed.




                                                    -7-